PER CURIAM.
We reverse the trial court’s order denying the appellant’s ’motion to dismiss, abate, or transfer venue. The “Purchase & Sale Agreement,” which expressly governs the escrow transaction that is the subject of this litigation, contains a mandatory venue selection clause indicating that any litigation arising out of the agreement must be brought in Duval County, Florida. The trial court erred in not honoring this venue selection clause. Mgmt. Computer Controls, Inc. v. Charles Perry Constr., Inc., 743 So.2d 627, 631 (Fla. 1st DCA 1999). Accordingly, we reverse and remand for further proceedings consistent herewith.
REVERSED and REMANDED.
BARFIELD, DAVIS, and PADOVANO, JJ., concur.